14-4385
Brecher v. Republic of Argentina

      14‐4385 
      Brecher v. Republic of Argentina 
                                                  
                          UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                      ______________                          
                                                  
                                     August Term, 2015 
                                                  
                 (Argued: August 21, 2015          Decided: September 16, 2015) 
                                                  
                                    Docket No. 14‐4385 
                                       ____________                          
                                                  
                                   HENRY H. BRECHER,  
                  individually and on behalf of all others similarly situated, 
                                                  
                                                              Plaintiff‐Appellee, 
       
                                             ‐v.‐  
                                                
                                   REPUBLIC OF ARGENTINA, 
                                                
                                                       Defendant‐Appellant. 
       
                                          ______________ 
       
      Before: 
                        CALABRESI, RAGGI, AND WESLEY, Circuit Judges. 
                                                
                                       ______________ 
                                                
            Appellant the Republic of Argentina appeals from an order entered on 
      August 29, 2014, in the United States District Court for the Southern District of 
      New York (Griesa, J.), modifying the class definition.  On November 25, 2014, a 
      panel of this Court granted permission to appeal pursuant to Federal Rule of 



                                                  
Civil Procedure 23(f).  Appellant argues that the District Court’s new class 
definition violates the requirements of ascertainability contained in Rule 23 of the 
Federal Rules of Civil Procedure.  We agree and hold that the class definition’s 
reference to objective criteria is insufficient to establish an identifiable and 
administratively feasible class.  We therefore VACATE and REMAND the case 
for an evidentiary hearing on damages. 
                               
                                CARMINE D. BOCCUZZI (Jonathan I. Blackman, Daniel J. 
                                Northrop, Jacob H. Johnston, on the brief), Cleary 
                                Gottlieb Steen & Hamilton LLP, New York, NY, for 
                                Defendant‐Appellant.  
                                 
                                JASON A. ZWEIG (Steve W. Berman, on the brief), Hagens 
                                Berman Sobol Shapiro LLP, New York, NY, for Plaintiff‐
                                Appellee. 
                                        ______________ 
                                                 
WESLEY, Circuit Judge: 

      Defining the precise class to which Argentina owes damages for its refusal 

to meet its bond payment obligations and calculating those damages have 

proven to be exasperating tasks.  In this, the fourth time this Court has addressed 

the methods by which damages must be calculated and the manner in which the 

class is defined in this case and several similar matters, see Seijas v. Republic of 

Argentina (Seijas I), 606 F.3d 53 (2d Cir. 2010); Hickory Sec. Ltd. v. Republic of 

Argentina (Seijas II), 493 F. App’x 156 (2d Cir. 2012) (summary order); Puricelli v. 

Republic of Argentina (Seijas III), No. 14‐2104‐cv(L), 2015 WL 4716474 (2d Cir. Aug. 




                                            2 
10, 2015), we again must vacate the District Court’s order and remand for specific 

proceedings. 

      By now, the factual background of these cases is all too familiar.  After 

Argentina defaulted on between $80 and $100 billion of sovereign debt in 2001, 

see Seijas I, 606 F.3d at 55, numerous bondholders, including Appellee here and 

those in the related Seijas cases, filed suit.  In Appellee’s suit, the District Court 

entered an order on May 29, 2009, that certified a class under a continuous holder 

requirement, i.e., the class contained only those individuals who, like Appellee, 

possessed beneficial interests in a particular bond series issued by the Republic 

of Argentina from the date of the complaint—December 19, 2006—through the 

date of final judgment in the District Court.  Cf. Seijas I, 606 F.3d at 56 (same 

requirement in class definition).   

      After this Court held in Seijas I and II that the District Court’s method of 

calculating damages was inflated and remanded with instructions to conduct an 

evidentiary hearing, see Seijas I, 606 F.3d at 58–59; Seijas II, 493 F. App’x at 160, 

the Appellee in this case offered the District Court an alternative solution to its 

difficulties in assessing damages—simply modifying the class definition by 

removing the continuous holder requirement and expanding the class to all 




                                            3 
holders of beneficial interests in the relevant bond series without limitation as to 

time held.  The District Court granted the motion, Argentina promptly sought 

leave to appeal under Rule 23(f) of the Federal Rules of Civil Procedure, and on 

November 25, 2014, a panel of this Court granted leave to appeal. 


                                    DISCUSSION 

      We review a district court’s class certification rulings for abuse of 

discretion, but we review de novo its conclusions of law informing that decision.  

In re Pub. Offerings Secs. Litig., 471 F.3d 24, 32 (2d Cir. 2006).  The District Court 

below neither articulated a standard for ascertainability of its new class nor made 

any specific finding under such a standard.  Absent that analysis, we must 

determine whether the District Court’s ultimate decision to modify the class 

“rests on an error of law . . . [or] cannot be located within the range of 

permissible decisions.”  Parker v. Time Warner Entm’t Co., 331 F.3d 13, 18 (2d Cir. 

2003) (internal quotation marks omitted).  The District Court’s decision rests 

upon an error of law as to ascertainability; the resulting class definition cannot be 

located within the range of permissible options. 

      Like our sister Circuits, we have recognized an “implied requirement of 

ascertainability” in Rule 23 of the Federal Rules of Civil Procedure.  In re Pub. 



                                            4 
Offerings Secs. Litig., 471 F.3d at 30; accord, e.g., Marcus v. BMW of N. Am., LLC, 687 

F.3d 583, 592–93 (3d Cir. 2012); DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 

1970).  While we have noted this requirement is distinct from predominance, see 

In re Pub. Offerings Secs. Litig., 471 F.3d at 45, we have not further defined its 

content.  We here clarify that the touchstone of ascertainability is whether the 

class is “sufficiently definite so that it is administratively feasible for the court to 

determine whether a particular individual is a member.”  7A CHARLES ALAN 

WRIGHT & ARTHUR R. MILLER ET AL., FEDERAL PRACTICE & PROCEDURE § 1760 (3d 

ed. 1998); see also Weiner v. Snapple Beverage Corp., No. 07 Civ. 8742(DLC), 2010 

WL 3119452, at *12 (S.D.N.Y. Aug. 5, 2010) (a class must be “readily identifiable, 

such that the court can determine who is in the class and, thus, bound by the 

ruling” (internal quotation marks omitted)).  “A class is ascertainable when 

defined by objective criteria that are administratively feasible and when 

identifying its members would not require a mini‐hearing on the merits of each 

case.”  Charron v. Pinnacle Grp. N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) 

(citations and internal quotation marks omitted).  

       On appeal, Appellee argues that a class defined by “reference to objective 

criteria . . . is all that is required” to satisfy ascertainability.  Appellee Br. at 19.  




                                              5 
We are not persuaded.  While objective criteria may be necessary to define an 

ascertainable class, it cannot be the case that any objective criterion will do.1  A 

class defined as “those wearing blue shirts,” while objective, could hardly be 

called sufficiently definite and readily identifiable; it has no limitation on time or 

context, and the ever‐changing composition of the membership would make 

determining the identity of those wearing blue shirts impossible.  In short, the 

use of objective criteria cannot alone determine ascertainability when those 

criteria, taken together, do not establish the definite boundaries of a readily 

identifiable class.2   

       This case presents just such a circumstance where an objective standard—

owning a beneficial interest in a bond series—is insufficiently definite to allow 


1 Even Appellee’s principal sources for this standard use the requirement in context to 
observe that subjective criteria are inappropriate and, thus, any criteria used in defining 
a class need to be “objective.”  Appellee Br. at 20 (citing Fears v. Wilhelmina Model 
Agency, Inc., No. 02 Civ. 4911 HB, 2003 WL 21659373, at *2 (S.D.N.Y. July 15, 2003); In re 
Methyl Tertiary Butyl Ether (MBTE) Prods. Liab. Litig., 209 F.R.D. 323, 337 (S.D.N.Y. 2002); 
MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.222, at 270 (2004)).  This approach 
accords with our prior discussions of objective criteria.  See In re Initial Pub. Offerings 
Secs. Litig., 471 F.3d at 44–45. 

2 Of course, “identifiable” does not mean “identified”; ascertainability does not require 
a complete list of class members at the certification stage.  See 1 MCLAUGHLIN ON CLASS 
ACTIONS § 4:2 (11th ed. 2014) (“The class need not be so finely described, however, that 
every potential member can be specifically identified at the commencement of the 
action; it is sufficient that the general parameters of membership are determinable at the 
outset.”). 


                                             6 
ready identification of the class or the persons who will be bound by the 

judgment.  See Weiner, 2010 WL 3119452, at *12.  The secondary market for 

Argentine bonds is active and has continued trading after the commencement of 

this and other lawsuits.  See NML Capital Ltd. v. Republic of Argentina, 699 F.3d 

246, 251 (2d Cir. 2012); Seijas II, 493 F. App’x at 160.  The nature of the beneficial 

interest itself and the difficulty of establishing a particular interest’s provenance 

make the objective criterion used here, without more, inadequate.  See Bakalar v. 

Vavra, 237 F.R.D 59, 65–66 (S.D.N.Y. 2006) (necessity of individualized inquiries 

into provenance of artwork made class insufficiently “precise, objective and 

presently ascertainable” (internal quotation marks omitted)). 

      Appellee argues that the class here is comparable to those cases involving 

gift cards, which are fully transferable instruments.  However, gift cards are 

qualitatively different:  For example, they exist in a physical form and possess a 

unique serial number.  By contrast, an individual holding a beneficial interest in 

Argentina’s bond series possesses a right to the benefit of the bond but does not 

hold the physical bond itself.  Thus, trading on the secondary market changes 

only to whom the benefit enures.  Further, all bonds from the same series have 

the same trading number identifier (called a CUSIP/ISIN), making it practically 




                                           7 
impossible to trace purchases and sales of a particular beneficial interest.  Thus, 

when it becomes necessary to determine who holds bonds that opted into (or out 

of) the class, it will be nearly impossible to distinguish between them once traded 

on the secondary market.  See Ebin v. Kangadis Food Inc., 297 F.R.D. 561, 567 

(S.D.N.Y. 2014) (observing that ascertainability requirement “prevent[s] the 

certification of a class whose membership is truly indeterminable” (internal 

quotation marks omitted)). 

      A hypothetical illustrates this problem.  Two bondholders—A and B—each 

hold beneficial interests in $50,000 of bonds.  A opts out of the class, while B opts 

in.  Both A and B then sell their interests on the secondary market to a third 

party, C.  C now holds a beneficial interest in $100,000 of bonds, half inside the 

class and half outside the class.  If C then sells a beneficial interest in $25,000 of 

bonds to a fourth party, D, neither the purchaser nor the court can ascertain 

whether D’s beneficial interest falls inside or outside of the class.3  Even if there 

were a method by which the beneficial interests could be traced, determining 

class membership would require the kind of individualized mini‐hearings that 



 This hypothetical was posed by the panel at oral argument; counsel for Appellee was 
3

unable to offer a method by which the District Court would be able to make this 
determination. 


                                            8 
run contrary to the principle of ascertainability.  See Charron, 269 F.R.D. at 229; 

Bakalar, 237 F.R.D. at 64–66.  The features of the bonds in this case thus make the 

modified class insufficiently definite as a matter of law.  Although the class as 

originally defined by the District Court may have presented difficult questions of 

calculating damages, it did not suffer from a lack of ascertainability.  The District 

Court erred in attempting to address those questions by introducing an 

ascertainability defect into the class definition. 

      There remains the question of determining damages on remand.  Given 

that Appellee here is identically situated to the Seijas plaintiffs and this Court has 

already addressed the requirements for determining damages in those cases, we 

conclude that the District Court should apply the same process dictated by Seijas 

II for calculating the appropriate damages: 

             Specifically,  it  shall:  (1)  consider  evidence  with  respect 
             to  the  volume  of  bonds  purchased  in  the  secondary 
             market after the start of the class periods that were not 
             tendered  in  the  debt  exchange  offers  or  are  currently 
             held by opt‐out parties or litigants in other proceedings; 
             (2)  make  findings  as  to  a  reasonably  accurate,  non‐
             speculative  estimate  of  that  volume  based  on  the 
             evidence  provided  by  the  parties;  (3)  account  for  such 
             volume in any subsequent damage calculation such that 
             an  aggregate  damage  award  would  “roughly  reflect” 
             the  loss  to  each  class, see Seijas  I, 606  F.3d  at  58–59; and 
             (4)  if  no  reasonably  accurate,  non‐speculative  estimate 



                                              9 
              can  be  made,  then  determine  how  to  proceed  with 
              awarding  damages  on  an  individual  basis.   Ultimately, 
              if  an  aggregate  approach  cannot  produce  a  reasonable 
              approximation of the actual loss, the district court must 
              adopt an individualized approach. 

493 F. App’x at 160; see also Seijas III, 2015 WL 4716474, at *4 (repeating 

instructions).  The hearing will ensure that damages do not “enlarge[] plaintiffs’ 

rights by allowing them to encumber property to which they have no colorable 

claim.”  Seijas I, 606 F.3d at 59. 


                                      CONCLUSION 

       Because we conclude the District Court’s order violated the requirement of 

ascertainability contained in Rule 23, it is not necessary for us to reach the 

remaining issues raised by Appellant.  Therefore, for the reasons stated above, 

the order of the District Court is VACATED, and the case is REMANDED for an 

evidentiary hearing on damages. 




                                          10